Citation Nr: 0217182	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-20 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for post-operative 
appendectomy scar, status post ventral hernia repair.

2.  Entitlement to a compensable rating for residuals of a 
left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
November 1976.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 RO rating 
decision.  


FINDINGS OF FACT

1.  The veteran's post-operative appendectomy scar, status 
post ventral hernia repair has not required a belt, or been 
manifested by a weakened abdominal wall; the 12 cm. surgical 
scar has not been painful or tender. 

2.  The veteran's left ankle condition is asymptomatic and 
is not productive of any loss of function or limitation of 
motion. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative 
appendectomy scar, status post ventral hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.114, 
4.118, Diagnostic Codes 7338 (2000) and (2002); Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (as in effect prior to 
and from August 30, 2002).

2.  The criteria for a compensable rating for residuals of a 
left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.31, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Code 5271,  (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1 (2002).  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability 
must be considered from the point of view of the appellant 
working or seeking work.  38 C.F.R. § 4.2 (2002).  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

I. Post-operative appendectomy scar, status post ventral 
hernia repair

While on active duty in 1974, the veteran underwent an 
appendectomy.  He was rehospitalized in 1975, where an 
incisional hernia in the appendectomy scar was repaired.  By 
a February 1977 rating decision, the RO granted service 
connection for post-operative appendectomy scar with post-
operative ventral hernia repair, and assigned a 
noncompensable rating for this disability. 

The veteran is presently seeking an increased rating under 
Diagnostic Code 7339 for his service-connected post-
operative appendectomy scar, status post ventral hernia 
repair.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of 
the digestive system.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In deciding 
such a case, the Board must determine whether the previous 
or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g) (West 1991); see also VAOPGCPREC 3-2000 (2000).

In this case, neither version is more advantageous to the 
veteran because the criteria for evaluating post-operative 
ventral hernias is identical in both the old and revised 
versions.  See 38 C.F.R. § 4.114, Diagnostic Code 7339 
(2000) & (2002).  Hence, there is no due process bar for the 
Board to proceed with the appeal.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under both versions of Diagnostic Code 7339, when post-
operative wounds of a ventral hernia have healed, and there 
is no disability or indication of the need for a supporting 
belt, a noncompensable rating is assigned.  For a small 
ventral hernia, not well-supported by belt under ordinary 
conditions, or for a healed ventral hernia or postoperative 
wounds with weakening of the abdominal wall and an 
indication of the need for a supporting belt, a 20 rating is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2000) & 
(2002).

In this case, VA records reflect that the veteran sought 
treatment for pain in his right side in June 1998, and was 
subsequently diagnosed as having a right renal stone.  In 
May 1999, he sought treatment in an emergency room setting 
for a three- to four- week history of right flank pain, and 
said it had worsened over the last week.  The pain was noted 
to be intermittent, and was not associated with vomiting or 
diarrhea.  He had been taking Metamucil and laxative for 
constipation.  Examination revealed a soft abdomen, with 
normal bowel sounds.  A right lower quadrant surgical scar 
was noted, but no indication was given as to whether the 
scar was tender.  The veteran continued to seek outpatient 
treatment for right flank pain in June 1999.

At a June 1999 VA examination, the veteran reported that his 
ventral hernia repair had remained intact and did not cause 
him any particular problem.  On examination, his abdomen was 
slightly rotund, soft, and nontender.  There was a 12 cm. 
oblique incision in the right lower quadrant.  There was no 
hernia noted, although loss of some subcutaneous fat 
overlying the incision was found.  This was not tender, 
however.  At the conclusion of the examination, the 
pertinent impressions were post-operative appendectomy and 
post-operative ventral hernia repair without any evidence of 
recurrence of the hernia and a satisfactorily well-healed 
wound.

In a September 1999 written statement, the veteran asserted 
that his ventral hernia repair scar was tender to clothing 
and touch.  

This evidence reflects that the veteran's symptoms do not 
meet the criteria for a compensable rating for his status 
post ventral hernia under Diagnostic Code 7339.  While the 
veteran sought treatment for right flank pain in 1998, this 
clearly appears to have been the result of a kidney stone 
(it certainly was not deemed to be related to his service-
connected appendectomy scar or hernia).  He did not make any 
complaints specifically rated to his service-connected scar 
or hernia.  There is no evidence that he needs to wear a 
belt or that his abdominal wall is weak.  Therefore, a 
compensable rating for the ventral hernia disability is not 
warranted under Diagnostic Code 7339.  

However, all potentially applicable diagnostic codes must be 
considered when evaluating a service-connected disability.  
The Board is cognizant that the veteran has a scar as a 
result of his in-service surgery, and the residuals of this 
scar clearly need to be considered in his claim for a higher 
initial rating.  However, care must be taken not to evaluate 
the same manifestations of disability under more than one 
applicable code.  This would constitute "pyramiding."  38 
C.F.R. § 4.14 (2002).  Where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Because Diagnostic Code 7339 
does not rate scarring from surgery, the Board will consider 
whether the veteran is entitled to an additional disability 
rating under the criteria for evaluating scars.

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating scars.  
As noted above, where the law or regulations governing a 
claim change while the claim is pending, as in this case, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  The Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  However, as detailed below, the 
veteran would not be entitled to a compensable rating under 
either the old or new rating criteria pertaining to scars, 
and thus neither version is more advantageous to the 
veteran.  Moreover, because of the clear lack of entitlement 
to a compensable rating under either criteria, the veteran 
is not prejudiced by the Board's initial consideration of 
the new rating criteria.  Therefore, there is no due process 
bar for the Board to proceed with the appeal.   See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the criteria effective prior to August 30, 2002, scars 
which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Scars which are superficial, 
tender, and painful on objective demonstration also warrant 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  When these requirements are not shown, a 
noncompensable rating is to be assigned.  38 C.F.R. § 4.31 
(2001).  However, none of the veteran's pertinent medical 
records indicate that the post-surgical scar is tender, 
painful, poorly nourished or involving repeated ulceration.  
Indeed, the scar was described at his June 1999 examination 
as "well healed" and not tender.  

Under the "old" rating criteria, scars may also be rated on 
the basis of any related limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
There is no evidence in this case that the post-surgical 
scar limits any function.  Therefore, under the "old" rating 
criteria pertaining to scars, the veteran is not entitled to 
a compensable rating.  

The new rating criteria relating to scars, as effective 
August 30, 2002, are as follows (in pertinent part): 

7801 Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches 
(929 sq.cm.)       40 Area or areas exceeding 
72 square inches (465 sq. cm.)        30
Area or areas exceeding 12 square inches (77 
sq. cm.)          20
Area or areas exceeding 6 square inches (39 
sq. cm.)            10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.

7802   Scars, other than head, face, or neck, 
that are superficial and that do not cause 
limited motion: 

Area or areas of 144 square inches (929 sq. 
cm.) or greater   10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with § 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7803 	Scars, superficial, unstable 		
		10

Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. 
(See § 4.68 of this part on the amputation 
rule.)

7805 Scars, other; 

Rate on limitation of function of affected 
part.

38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 
(as in effect from August 30, 2002).

In this case, the veteran's post-surgical scar is 12 cm. in 
length, and there is no indication that it even approaches 
39 square cm.  Therefore, a compensable rating is not 
warranted under the new Diagnostic Codes 7801 or 7802.  
Moreover, the medical evidence reflects that the scar is 
essentially well healed and is not tender.  There certainly 
is no evidence that he has experienced a frequent loss of 
covering of skin over the scar, or that the scar has been 
painful.  Thus, a compensable rating is also not warranted 
under the new Diagnostic Codes 7803 or 7804.  Finally, as 
noted above, there is no evidence in this case that the 
post-surgical scar limits any "function" per se, so the 
veteran is not entitled to a compensable rating under the 
new Diagnostic Code 7805 (which is actually identical to the 
"old" Diagnostic Code 7805).  

In conclusion, the Board finds that a compensable rating for 
post-operative appendectomy scar, status post ventral hernia 
repair is not warranted.  While the Board has considered the 
doctrine of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2002).

II.  Left ankle disability

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5271 for his service-connected 
residuals of a left ankle fracture.  Under this rating 
criteria, a 10 percent rating requires moderate limitation 
of ankle motion, while a 20 percent rating requires marked 
limitation of ankle motion.  As noted above, in every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2002).  

Normal ankle dorsiflexion is from 0 to 20 degrees, while 
normal ankle plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d)  excess 
fatigability;  (e)  incoordination, impaired ability to 
execute skilled movements smoothly; and (f)  pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating 
disability from arthritis, the ankle and knee are considered 
major joints.  38 C.F.R. § 4.45 (2002).

The record in this case shows that in August 1998, the 
veteran sought outpatient treatment for sore feet and was 
diagnosed as having bilateral metatarsalgia.  He did not 
complain of any left ankle symptoms. 

At his June 1999 VA examination, the veteran reported that 
while both feet hurt him at times, he did not have any 
problems with his left ankle.  On examination, he ambulated 
without difficulty.  The left ankle had normal range of 
motion without any pain, discomfort, or deformity.  The 
impressions included left ankle fracture, healed without 
residuals.

The evidence clearly reflects that the veteran has no 
symptoms of any left ankle disability.  He has sought 
outpatient treatment, but that was for non-service connected 
foot problems involving both feet.  He ambulates without any 
difficulty and appears to have complete range of motion 
without any pain or discomfort. Indeed, during his VA 
examination, he made absolutely no complaints referable to 
his left ankle.  The veteran's left ankle is simply 
asymptomatic.  The Board concludes that the veteran's 
service-connected residuals of a left ankle fracture 
warrants no more than the noncompensable rating currently in 
effect under Diagnostic Code 5271.

The Board has considered other potentially applicable 
diagnostic codes, however;  there is no evidence that the 
veteran has degenerative joint disease of the ankle, so a 
compensable rating under Diagnostic Code 5003 cannot be 
assigned.  The complete lack of any left ankle 
symptomatology also makes the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for a 
compensable rating essentially unwarranted.  While the Board 
has considered the benefit of the doubt doctrine, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2002).

III. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

The veteran's claim for compensable ratings did not require 
a particular application form.  Thus, there is no issue as 
to provision of a form or instructions for applying for 
these benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The veteran was sent rating decisions in September 1999, a 
statement of the case in October 1999, and a supplemental 
statement of the case in December 1999.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether increased ratings could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby adequately informing the veteran of the information 
and evidence necessary to substantiate his claims for higher 
initial ratings.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this 
case, the RO has obtained VA treatment records.  There is no 
indication that there are any outstanding medical records 
pertinent to the veteran's claims. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent a VA 
examination in June 1999.  The report of this examination 
has been obtained and reviewed by the Board, and while the 
examination was conducted in 1999, the veteran has not 
asserted or otherwise indicated that his conditions have 
worsened since the examinations. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case yet again to the RO, 
or to otherwise conduct any other development.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  

Furthermore, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.


ORDER

Entitlement to a compensable rating for a left inguinal 
hernia disability is denied.

Entitlement to a compensable rating for a left ankle 
disability is denied.


		
C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

